
	
		I
		112th CONGRESS
		1st Session
		H. R. 375
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Kildee (for
			 himself, Mr. Lipinski,
			 Ms. Woolsey,
			 Ms. Kaptur, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Ways and Means and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To limit the total value of Chinese goods that may be
		  procured by the United States Government during a calendar year to not more
		  than the total value of United States goods procured by the Chinese Government
		  if any during the preceding calendar year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fix United States Government Contracting Deficit with China
			 Act.
		2.Findings and
			 statement of policy
			(a)FindingsCongress finds the following:
				(1)The purchase of government goods and
			 services is an important means through which the government fulfills its
			 constitutional duties to provide for the common defense and promote the general
			 welfare of the United States.
				(2)American taxpayers
			 expect that government procurement serves the interests of all
			 Americans.
				(3)The United States
			 and several of its trading partners are signatories to the WTO Agreement on
			 Government Procurement, which holds that signatories agree to certain
			 restraints with regard to government procurement.
				(4)However, the People’s Republic of China is
			 not a signatory to the Agreement on Government Procurement, and that,
			 accordingly, it is not a violation of that agreement for the Congress to
			 establish procurement policies as best suit the American public interest with
			 regard to Chinese goods.
				(5)China has
			 structured its government procurement law to favor its domestic goods, as noted
			 in article 10 of such law.
				(6)China has also
			 recently announced a plan to favor so-called indigenous
			 innovation under which the Chinese Government would expressly favor
			 locally developed products and technologies.
				(7)American companies
			 have had little or no success in accessing Chinese Government procurement
			 contracts, while Chinese companies have had great success in selling goods for
			 United States Government projects.
				(b)Statement of
			 policyAccordingly, it shall
			 be the policy of the United States to limit the total value of Chinese goods
			 that may be procured by the United States Government during a calendar year to
			 not more than the total value of United States goods procured by the Chinese
			 Government if any during the preceding calendar year.
			3.Certification;
			 prohibition and limitation on United States procurement of Chinese
			 goods
			(a)CertificationNot later than March 1 of each year
			 beginning in 2012, the Secretary of Commerce shall submit to Congress a
			 certification in writing that contains the following:
				(1)A
			 determination of whether or not the Chinese Government has prohibited the
			 procurement of United States goods by the Chinese Government during the
			 preceding calendar year.
				(2)If the Chinese Government has not
			 prohibited the procurement of United States goods by the Chinese Government
			 during the preceding calendar year, an identification of the total value of
			 United States goods procured by the Chinese Government during the preceding
			 calendar year, as determined by the International Trade Administration under
			 section 4.
				(b)ProhibitionIf the Secretary determines and certifies
			 to Congress under subsection (a)(1) that the Chinese Government has prohibited
			 the procurement of United States goods by the Chinese Government during the
			 preceding calendar year, then—
				(1)the head of each
			 executive agency may not award a contract for the procurement of Chinese goods
			 during the succeeding calendar year; and
				(2)the Secretary of Transportation shall
			 prohibit a State or other entity from using funds made available from the
			 Highway Trust Fund or the Airport and Airway Trust Fund for the award of a
			 contract for the procurement of Chinese goods during the succeeding calendar
			 year.
				(c)Limitation
				(1)In
			 generalIf the Secretary determines and certifies to Congress
			 under subsection (a)(1) that the Chinese Government has not prohibited the
			 procurement of United States goods by the Chinese Government during the
			 preceding calendar year, then the total value of Chinese goods that may be
			 procured by the United States Government during the succeeding calendar year
			 may not exceed the total value of United States goods procured by the Chinese
			 Government during the preceding calendar year, as identified under subsection
			 (a)(2).
				(2)Rule of
			 constructionFor purposes of
			 determining the total value of Chinese goods that may be procured by the United
			 States Government during a calendar year under paragraph (1), the total value
			 of Chinese goods procured by a State or other entity using funds made available
			 from the Highway Trust Fund or the Airport and Airway Trust Fund during the
			 preceding calendar year shall be deemed to be Chinese goods procured by the
			 United States Government.
				4.ITA program and
			 notification
			(a)ProgramThe
			 International Trade Administration shall establish a program—
				(1)to identify the
			 total value of United States goods procured by the Chinese Government on an
			 annual basis, as required under section 3(a)(2), including an accounting of the
			 value of such procurement; and
				(2)to provide
			 notification in accordance with subsection (b).
				(b)NotificationThe International Trade Administration
			 shall publish notice in the Federal Register on or as soon as practicable after
			 the date on which the total value of Chinese goods procured by the United
			 States Government equals 50 percent, 75 percent, and 100 percent of the total
			 value of United States goods procured by the Chinese Government during the
			 preceding calendar year for purposes of complying with the limitation under
			 section 3(c).
			5.DefinitionsIn this Act:
			(1)Chinese
			 goodThe term Chinese
			 good means a good that is the growth, product, or manufacture of the
			 People’s Republic of China. A good shall be determined to be the manufacture of
			 the People’s Republic of China for purposes of this paragraph if the sum
			 of—
				(A)the cost or value
			 of the materials produced in China, plus
				(B)the direct costs
			 of processing operations performed in China,
				is not less
			 than 50 percent of the appraised value of such good at the time it is
			 entered.(2)Chinese
			 GovernmentThe term Chinese Government means the
			 central government of the People’s Republic of China and any other governmental
			 entity, including—
				(A)any agency or instrumentality of the
			 Chinese Government;
				(B)any entity that is owned or controlled,
			 directly or indirectly, by the Chinese Government; and
				(C)any Chinese
			 provincial or local governmental entity.
				(3)Executive
			 agencyThe term
			 executive agency has the meaning given the term in section 4 of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 403).
			(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(5)United States
			 goodThe term United
			 States good means a good that is the growth, product, or manufacture of
			 the United States. A good shall be determined to be the manufacture of the
			 United States for purposes of this paragraph if the sum of—
				(A)the cost or value
			 of the materials produced in the United States, plus
				(B)the direct costs
			 of processing operations performed in the United States,
				is not less
			 than 50 percent of the appraised value of such good at the time it is
			 entered.
